EXHIBIT 10.10

 

SUBORDINATED SECURITY AGREEMENT

 

THIS SUBORDINATED SECURITY AGREEMENT (“Security Agreement”), is made and entered
into as of the 17th day of May, 2013, by and between HERON LAKE BIOENERGY, LLC,
a Minnesota limited liability company (“Debtor”), and Taryl Enderson and Robert
Wolf, in his capacity as collateral agent (together with his successors and
assigns, the “Collateral Agent”) for the benefit of the following lenders
(collectively, the “Initial Sub-debt Holders” or the “Lenders”):  David J. and
Krista R. Woestehoff, Schmitz Grain, Inc., Doug Schmitz, Michael Kunerth and
Dawn Kunerth as Trustees of the Michael Kunerth Trust under agreement dated
July 18, 2006, Dawn Kunerth and Michael Kunerth as Trustees of the Dawn Kunerth
Trust under agreement dated July 18, 2006, Robert J. and Jean M. Ferguson, and
Project Viking, L.L.C.

 

WITNESSETH:

 

WHEREAS, each of the Initial Sub-debt Holders has executed and delivered that
certain Subscription Agreement and Subordinated Loan Agreement (collectively,
the “Subordinated Loan Agreement”) pursuant to which the Initial Sub-debt
Holders have extended certain financial accommodations and Debtor has delivered
the Heron Lake BioEnergy, LLC 7.25% Subordinated Secured Notes due 2018
(collectively, the “Interim Notes” or the “Subordinated Notes”);

 

WHEREAS, to induce the Initial Sub-debt Holders to accept the Interim Notes,
Debtor has agreed to grant the Lenders a security interest in the Collateral (as
hereinafter defined) which shall be subordinate in all respects to the
indebtedness and liens of AgStar Financial Services, PCA (“Senior Lender”)
pursuant to the terms of that certain Subordination Agreement (as hereinafter
defined) delivered by the Collateral Agent and each of the Lenders in favor of
Senior Lender;

 

NOW, THEREFORE, in consideration of the Interim Notes, the premises, the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

1.                                      Definitions.  All capitalized terms used
in this Security Agreement shall the meaning as set forth in the Subordinated
Loan Agreement or in the Uniform Commercial Code (the “UCC”), as enacted in the
State of Minnesota, and as amended from time to time and such meanings shall
automatically change at the time that any amendment to the UCC, which changes
such meanings, shall become effective.

 

2.                                      Grant of Security Interest and
Collateral.  To secure the debt, liability and obligation of Debtor to the
Lenders evidenced under the Subordinated Notes and any extensions, renewals or
replacements thereof (hereinafter referred to as the “Obligations”), Debtor
hereby grants to the Collateral Agent, for the benefit of each of the Lenders, a
continuing security interest (herein called the “Security Interest”), in and
against all of the following personal property of Debtor, whether now owned or
hereafter acquired (collectively, the “Collateral”):

 

EQUIPMENT:  All Equipment of Debtor, whether now owned or hereafter acquired,
including all present and future machinery, vehicles, furniture, Fixtures,
manufacturing equipment, shop equipment, office and recordkeeping equipment,
parts, tools, supplies and all other Goods (except Inventory) used or bought for

 

--------------------------------------------------------------------------------


 

use by Debtor for any business or enterprise and including specifically (without
limitation) the goods described in any equipment schedule or list herewith or
hereafter furnished to the Collateral Agent or the Lenders by Debtor, all
accessions thereto, all substitutions and replacements thereof, and all like or
similar property now owned or hereafter acquired by the Debtor.

 

GENERAL INTANGIBLES:  All General Intangibles of Debtor whether now owned or
hereafter acquired, including (without limitation) all present and future
Payment Intangibles, patents, patent applications, Software, copyrights,
trademarks, trade names, trade secrets, customer or supplier lists and
contracts, manuals, operating instructions, permits, licenses, franchises, the
right to use the Debtor’s name, and the good will of Debtor’s business.

 

CHATTEL PAPER, INSTRUMENTS AND DOCUMENTS:  All Chattel Paper, Instruments and
Documents.

 

PROCEEDS: Together with all substitutions and replacement for and products of
any of the foregoing property, together with any cash and uncashed proceeds and
insurance proceeds of any and all of the foregoing property and, in the case of
all tangible property, together with all accessions, accessories, attachments,
parts, equipment and repairs now or hereafter attached or affixed to or used in
connection with any such tangible property.

 

3.                                      Representations, Warranties and
Covenants.  Debtor represents, warrants and covenants that:

 

(a)                                 Debtor will pay, when due, all taxes and
other governmental charges levied or assessed upon or against any item of
Collateral.

 

(b)                                 Debtor agrees at its expense to take such
action as the Collateral Agent may reasonably request so that the Security
Interest against the Collateral constitutes a perfected lien.

 

(c)                                  Debtor agrees to comply in all material
respects with all applicable laws, ordinances, regulations, covenants,
conditions and restrictions affecting the Collateral or the operation thereof.

 

(d)                                 Debtor’s exact legal name is as stated on
the first page of this Agreement, it is an organization of the type and
organized in the jurisdiction set forth in the first page of this Agreement. 
Debtor agrees that it will not change its name, any place of business, its
mailing address or its chief executive office without giving at least thirty
(30) days prior written notice to the Collateral Agent.

 

(e)                                  Debtor will not change its type of
organization, jurisdiction of organization or other legal structure without the
prior written consent of the Collateral Agent, which consent shall not be
unreasonably withheld.

 

2

--------------------------------------------------------------------------------


 

4.                                      Authorization to File Financing
Statements.  Debtor hereby irrevocably authorizes the Collateral Agent, for the
benefit of the Lenders, at any time and from time to time to file in any UCC
jurisdiction any initial financing statements and amendments thereto that
indicate the Collateral and containing any other information required by
Article 9 of the UCC.  Debtor agrees to furnish any such information to the
Collateral Agent promptly upon request.  Debtor hereby appoints the Collateral
Agent as its attorney-in-fact to do all acts and things which the Collateral
Agent may deem necessary to perfect and continue to perfect the Security
Interest created hereby.

 

5.                                      Events of Default and Remedies.  An
“Event of Default” under the Subordinated Notes shall constitute a default under
this Security Agreement.  Upon the occurrence of an Event of Default, the
Collateral Agent shall be entitled to exercise the rights and remedies set forth
in the Subordinated Notes and any other loan document or instrument delivered in
connection the Subordinated Notes and applicable law.  The foregoing to the
contrary notwithstanding, the rights of the Collateral Agent and the Lenders are
and shall be subject to the terms, conditions and provisions of the
Subordination Agreement (as defined below).

 

6.                                      Subordination. This Security Agreement
is subject to the terms and conditions set forth in the Subordination Agreement
dated as of even date hereof (as the same may be amended, restated or otherwise
modified from time to time, the “Subordination Agreement”) delivered in favor of
the Senior Lender, as senior secured lender to Debtor pursuant to that certain
Sixth Amended and Restated Master Loan Agreement and ancillary loan documents
delivered in connection therewith (as the same may be amended, restated or
otherwise modified from time to time, the “Senior Loan Documents”) and nothing
herein shall be deemed to enlarge, modify or diminish the representations,
warranties, covenants and obligations of the parties thereunder.  In the event
of any inconsistency between the terms of the Subordination Agreement and the
terms of this Security Agreement, the terms of the Subordination Agreement shall
govern.  By virtue of the acceptance hereof, the Collateral Agent and each of
the Lenders hereto shall be deemed to have agreed that, on and after the date
hereof, they shall take such additional actions, and execute such additional
documents and instruments, as may be reasonably requested by Debtor or Senior
Lender in order to effectuate the provisions of this Security Agreement and the
Subordination Agreement.

 

7.                                      Miscellaneous.  Mere delay or failure to
act shall not preclude the exercise or enforcement of any rights or remedies. 
All rights and remedies of the Collateral Agent and the Lenders shall be
cumulative and may be exercised singularly or concurrently, at such party’s
option, and the exercise or enforcement of any one such right or remedy shall
neither be a condition to nor bar the exercise or enforcement of any other
remedies.  The parties may not assign their rights or benefits under this
Security Agreement, except upon the written consent of the other party hereto
which consent will not be unreasonably withheld.  This Security Agreement shall
be governed by the internal laws of the State of Minnesota without regard to its
conflicts of laws principles.  If any provision or application of this Security
Agreement is held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect the other provisions of this Security
Agreement which can be given effect, and this Security

Agreement shall be construed as if the unlawful or unenforceable provision had
never been contained herein or prescribed hereby.  All representations and
warranties contained in this Security Agreement shall survive the execution,
delivery and performance of this Security Agreement to the extent the
Obligations remains unpaid.

 

3

--------------------------------------------------------------------------------


 

If Debtor defaults under this Security Agreement, Debtor will pay the costs,
including the reasonable attorney’s fees of the Collateral Agent incurred in
enforcing this Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Security Agreement by its
duly authorized representatives as of the day and year first set forth above.

 

 

HERON LAKE BIOENERGY, LLC

 

a Minnesota limited liability company

 

 

 

 

 

By: 

/s/ Robert J. Ferguson

 

Its: 

General Manager

 

4

--------------------------------------------------------------------------------